Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-9, 12, 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 3659783 (Schwartz).
	Regarding independent claims 1, 8, Schwartz discloses a thermal actuator 16 comprising: a metal bellows 33; a thermal expansion material (wax) located inside the metal bellows; a housing 21 surrounding the metal bellows 33; a piston 25 movable relative to the housing 21 in response to expansion and contraction of the thermal expansion material; and a heat-transfer fluid (refrigerant) between the housing 21 and the metal bellows 33, the heat-transfer fluid (refrigerant) in heat exchange relationship with the thermal expansion material (wax) inside the metal bellows 33.
	Regarding claims 3, 9, Schwartz clearly discloses wax inside bellows 33 as set forth above.
	Regarding claims 5, 7, 12-13, the bellows 33 in Schwartz is attached to a cylinder end, and the piston 25 has a piston head connected to the bellows, and a piston rod.
	Regarding claim 6, the surrounding air or ambient air is the temperature sensing fluid.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, 14-17 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3659783 (Schwartz) in view of US 2013/0264393 (Onishi).   Schwartz teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that oil is the heat transfer fluid.  Onishi teaches a thermal actuator comprising an expansible chamber with wax 2, and oil 4 as heat transfer fluid.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use oil as heat transfer fluid in Schwartz as taught by Onishi for the purpose of lubricating the inside of the thermal actuator.  Regarding claims 15-16, note the rejection of claim 5 above.

Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3659783 (Schwartz) in view of US 6148842 (Kappel).   Schwartz teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach a welded metal bellows.  Kappel teaches a thermal actuator comprising a welded metal bellows 32 in figure 6 (column 5, lines 44-56).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use welded metal bellows in Schwartz as taught by Kappel for the purpose of having a stable connection to the cylinder to avoid breakage.
Szekely, Goodrich, Hammarstedt, Kuze, and Schneider disclose thermal actuators comprising bellows and wax.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/23/2021